DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021, has been entered.
 
Election/Restrictions
It is noted that Applicants elected insulin glargine as a single and specific insulin analog in the reply filed on September 27, 2012.  
Please note that Applicants’ amendments to the claims made on 3/23/20 are directed to where the insulin analog is the elected species, insulin glargine, again. As such, the Examiner will modify the rejections to reflect the change in the claimed insulin analog back to insulin glargine. 

Status of the Claims
	Claims 1-31 were originally filed on January 5, 2012.
	The amendment received on January 5, 2012, canceled claim 31 and amended claims 2-20, 22-23, 25 and 27-30.  The amendment received on May 6, 2013, canceled claims 2-7, 19, 23-26 and 29-31, and amended claims 1, 9 and 13.  The amendment received on May 7, 2013 added new claim 32 because claim 19 was inadvertently canceled in the amendment received on May 6, 2013. 
	The after-final amendment received on October 17, 2013, amended claim 1.  The amendment received on March 19, 2014, amended claim 1.  The after-final amendment received on September 15, 2014, amended claims 1 and 9.  The amendment received on November 14, 2014, canceled claims 20-22; and amended claim 1.    The amendment received on May 5, 2015, amended claims 1, 8-18, 27-28, 
Claims 1, 8-10, 14-18, 27-28, and 32-35 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2010/059436 filed July 2, 2010, and claims priority under 119(e) to U.S. Provisional Application No. 61/264,356 filed November 25, 2009, and claims priority under 119(a)-(d) to German Application Nos. 10 2009 031 748.1 filed on July 6, 2009 and 10 2010 013 134.2 filed March 27, 2010. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for German Application Nos. 10 2009 031 748.1 and 10 2010 013 134.2, which papers have been placed of record in the file.  Additionally, please note that English language translations have been received for both German priority Applications on May 6, 2013, and no further action is necessary.

Response to Arguments
Applicant’s arguments, see Response, filed 8/9/21, with respect to the 112(a), new matter, rejection have been fully considered and are persuasive.  The rejection of claim 63 as failing to comply with the written description requirement has been withdrawn. 
 
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 9-10, 14, 27-28, and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunner-Schwarz et al. U.S. Publication No. 2009/0082255 A1 published on March 26, 2009 (cited in the Action mailed on 2/5/15), in view of Van Antwerp et al. U.S. Patent No. 6,852,694 B2 issued on February 8, 2005 (cited in the Action mailed on 2/5/15), and Warne et al. US Publication No. 2008/0064856 A1 published on March 13, 2008 (cited in the Action mailed on 3/31/16), alone or as evidenced by, Chi EY, available online at https://www.aaps.org/uploadedFiles/Content/Sections_and_Groups/Sections/Formulation_Design_And_Development_Section/FDDTechCornerMay2012.pdf , 9 pages (2012) (cited in the Action mailed on 3/31/16). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1, 9-10, 14, and 32-34, Brunner-Schwarz et al. teaches a pharmaceutical formulation comprising a polypeptide selected from the group consisting of insulin, an insulin metabolite, an insulin analog, an insulin derivative, or combinations thereof; a surfactant or combinations of two or more surfactants; optionally a preservative or combinations of two or more preservatives; and optionally an isotonicizing agent, buffers or further excipients or combinations thereof (See Brunner-Schwarz specification, paragraph [0002], [0023]).  Furthermore, Brunner-Schwarz et al. teaches that these formulations can be employed for the treatment of diabetes, and are particularly suitable for preparations in which a high stability to thermal and/or physiomechanical stress is necessary (See Brunner-Schwarz specification, paragraph [0002]).  The improved stability of acidic insulin preparations is the result of added surfactants to the formulation, which guarantees superior stability to hydrophobic aggregation nuclei for several months under temperature stress (See Brunner-Schwarz specification, paragraph [0018]).  Brunner-Schwarz et al. also teaches that the insulin of the pharmaceutical formulation can be an 
	Additionally, Brunner-Schwarz et al. teaches that the pharmaceutical preparation can optionally contain preservatives (e.g., phenol, cresol, parabens), isotonicizing agents (e.g., mannitol, sorbitol, lactose, dextrose, trehalose, sodium chloride, glycerol), buffer substances, salts, acids, and alkalis and also further excipients (See Brunner-Schwarz specification, paragraph [0021], [0024]) thereby satisfying the claim limitations with respect to where the formulation further comprises a preservative selected from phenol, m-cresol, chlorocresol, and parabens as recited in claim 9 and with respect to where the formulation further comprises an isotonicity agent selected from mannitol, sorbitol, lactose, dextrose, trehalose, sodium chloride, and glycerol as recited in claim 10.  Glycerol, dextrose, lactose, sorbitol, and mannitol are customarily present in the pharmaceutical preparation in a concentration of 100-250 mM (See Brunner-Schwarz specification, paragraph [0022], [0026]).  Brunner-Schwarz et al. also utilized in the examples different preparations containing insulin glargine as the insulin analog where insulin glargine is prepared by suspending it in one part of water for injection, dissolved at pH 3-4, the other constituents are added, the pH is adjusted to 4.0 +/- 0.2 (i.e., 3.8-4.2) using hydrochloric acid/NaOH and the mixture is made up to the final volume (See Brunner-Schwarz specification, paragraph [0032]) thereby lying within the claimed pH range of less than or equal to 4.5 and constituting an aqueous pharmaceutical formulation as recited in instant claim 1.  Moreover, Brunner-Schwarz et al. teaches that the pharmaceutical formulation can further contain zinc (See Brunner-Schwarz specification, claim 4) thereby satisfying the claim limitation with respect to where the formulation further comprises zinc as recited in claims 32-34.  As such, Brunner-Schwarz et al. teaches a pharmaceutical formulation comprising an insulin analog such as Gly(A21)-Arg(B31)-Arg(B32)-human insulin, at least one chemical entity chosen from esters and ethers of polyhydric alcohols such as glycerol, at least one preservative 

	For claims 1, 27-28, and 32-35, Van Antwerp et al. teaches stabilized insulin compositions comprising a combination of a first insulin species and a second insulin species, where the first and second insulin species are selected to generate a composition that is more stable than a composition having only the first insulin species or a composition having only the second insulin species (See Van Antwerp specification, col. 2, lines 34-42).  Alternatively, the stabilized insulin compositions can comprise a first insulin species and a second insulin species wherein the first insulin species and the second insulin species form a heterodimeric complex wherein this complex is more stable than a homodimeric complex formed by each insulin species individually (See Van Antwerp specification, col. 2, lines 42-50).  As such, Van Antwerp et al. teach stabilized insulin compositions where the only active agent is a combination of insulin species.  Moreover, Van Antwerp et al. defines “stabilized” as referring to the physical and chemical and/or biological stability of formulations of polypeptides such as insulin species (See Van Antwerp specification, col. 4, lines 43-67).  
Furthermore, Van Antwerp et al. teaches that typical regular insulin formulations including insulin in an un-buffered or phosphate buffered solution containing glycerin for isotonicity, zinc for stability, and a phenolic preservative such as phenol or m-cresol (See Van Antwerp specification, col. 7, lines 6-9; col. 10, lines 1-4, 23-26).  Plus, Van Antwerp et al. teaches that the insulin compositions are preferably in a carrier; preferably a pharmaceutically-acceptable carrier (See Van Antwerp specification, col. 12, lines 49-51).  To prepare a typical formulation, for example, a measured amount of insulin and insulin analog is combined with the desired preservative, a zinc compound, and the buffering agent, in water in sufficient quantities (See Van Antwerp specification, col. 15, lines 20-25).  The concentration of zinc in the formulation ranges from about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml) (See Van Antwerp specification, col. 13, lines 5-8) thereby overlapping with the claim limitations with respect to where the concentration of zinc is 0.08 mg/ml, 0.03 mg/ml, and 0.01 mg/ml as recited in claims 32-34 respectively.   When preservative is required for antimicrobial effectiveness, the preferred phenolic concentration is about 23 mM to about 35 nM (See Van Antwerp specification, col. 2, lines 31-34). Plus, 
	Warne et al. teaches that protein formulations exhibiting reduced aggregation properties wherein one way to reduce the aggregation properties of protein formulation is by adding methionine to the formulation in a concentration of about 0.5 mM to about 145 mM (See Warne specification, paragraph [0006]-[0009]).  Warne et al. teaches that by adding methionine to the protein formulation reduces the aggregation of the protein or proteins in the formulation compared with the level of aggregation of the same protein or proteins formulated in an identical formulation except lacking methionine (See Warne specification, paragraph 0007]).  The addition of methionine to formulations that are exposed, or likely to be exposed to conditions that lend to aggregation is effective in reducing aggregate formation thereby maintaining the biological activity and potency of the protein or proteins within a formulation (See Warne specification, paragraph [0010]).  Moreover, Warne et al. teaches that the protein in the protein formulation does not contain a methionine residue (See Warne specification, paragraph [0015]), or where the aggregation is not caused by methionine oxidation (See Warne specification, paragraph 0016]).  Plus, Warne et al. teaches that the protein formulation is in the form of a liquid or dried form (See Warne specification, paragraph [0048]) and the protein includes a range of proteins such as insulin A-chain, insulin B-chain, proinsulin (See Warne specification, paragraph [0056]).  
	Chi EY teaches protein-based therapeutics have found a prominent place in the biopharmaceutical industry and is one of the most effective clinical methods to treat a wide spectrum of diseases, but the proper stabilization of protein therapeutics remains a major challenge for the industry (See Chi article, pg. 1, 1st paragraph).  Moreover, Chi et al. teaches a variety of excipients that have been added to formulations to stabilize proteins, act as antimicrobials, aid in the manufacture of the dosage form, control or target drug delivery, and minimize pain upon injection (See Chi article, pg. 3, last full 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
	Brunner-Schwarz et al. does not expressly teach that the pharmaceutical formulation comprises methionine as a stabilizer in lieu of a surfactant as an antioxidative stabilizer as recited in claim 1.  However, this deficiency is cured by the teachings of Warne et al. and Van Antwerp et al. as evidenced by Chi.  
	Additionally, and/or alternatively, Brunner-Schwarz et al. does not expressly teach that methionine is an antioxidative stabilizer as recited in claim 1.  However this deficiency constitutes an inherent functional property of methionine, and thus, is necessarily present by the teachings of Warne et al. as evidenced by Chi.
	Brunner-Schwarz et al. does not expressly teach the concentration of methionine in the formulation as recited in claims 27-28 and 35.  However, this deficiency is cured by the teachings of Van Antwerp et al. and Warne et al. as an ordinary skilled artisan would routinely optimize the concentration of methionine in order to stabilize insulin glargine as further articulated below.
	Brunner-Schwarz et al. does not expressly teach the concentration of zinc in the aqueous pharmaceutical formulation as recited in claims 32-35.  However, this deficiency is cured by the teachings of Van Antwerp et al. because the taught zinc concentration range lies within the claimed zinc 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the aqueous pharmaceutical formulation comprises methionine as an antioxidative stabilizer as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Brunner-Schwarz et al. and utilize an aqueous pharmaceutical formulation comprising an insulin analog such as Gly(A21)-Arg(B31)-Arg(B32)-human insulin and methionine as an antioxidative stabilizer in lieu of a surfactant as a stabilizer thereby improving the stability of Gly(A21)-Arg(B31)-Arg(B32)-human insulin in the formulation.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because protein formulations comprising methionine as a stabilizer were known to stabilize the protein in the formulation by reducing protein aggregation as taught by Warne et al.  Furthermore, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because methionine was known to be added to insulin formulations in order to reduce oxidation as taught by Van Antwerp et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the insulin formulations of Brunner-Schwarz et al. comprised an insulin analog such as Gly(A21)-Arg(B31)-Arg(B32)-human insulin, at least one surfactant, at least one preservative such as phenols or cresol, water, at least one isotonicizing agent such as glycerol, and zinc, and therefore, substituting methionine in lieu of the surfactant as a stabilizer that reduces protein aggregation and inherently functions as an antioxidant would support the stabilization of the insulin glargine by reducing protein aggregation by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR. 
Additionally and/or alternatively, with respect to methionine being an antioxidative stabilizer as recited in claim 1, even if Van Antwerp et al. did not expressly teach that methionine acts as an antioxidant, since the combination of Warne et al. and Van Antwerp et al. as evidenced by Chi teach adding methionine to protein formulations as a stabilizer thereby constituting a well-known additive to protein formulations, the functional property (i.e., methionine being an antioxidative stabilizer) of Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of new functional properties (i.e., methionine being an antioxidative stabilizer) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).

With respect to the concentration of methionine as recited in claims 27-28 and 35, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the concentration of methionine in the aqueous pharmaceutical formulation, because it is well known the art that methionine acts as a stabilizer in insulin preparations; in particular, to reduce protein aggregation.   Warne et al. teaches that adding methionine to protein formulations as a stabilizer reducing aggregation the protein in the formulation including proteins that do not contain a methionine residue such as insulin.  Plus, Warne et al. teaches that the stabilizing property of methionine results by adding methionine to the formulation in a concentration of about 0.5 mM to about 145 mM.  The concentration of methionine is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of methionine needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of methionine in the aqueous pharmaceutical formulation, because adding methionine to such formulations was known to improve stability of proteins by reducing protein aggregation and an ordinary skilled artisan would have been able to utilize the combined teachings of Brunner-Schwarz et al. and Warne et al. to modify the concentration of methionine with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.  

With respect to the concentration of zinc as recited in claims 32-34, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the concentration of zinc in the aqueous pharmaceutical formulation.  It is noted that Brunner-Schwarz et al. teaches that the aqueous pharmaceutical formulation can further contain zinc.  Moreover, Van Antwerp et al. teach that the concentration of zinc in the aqueous insulin preparations ranges from about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml).  The concentration of zinc in the aqueous pharmaceutical formulation is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal the concentration of zinc in the aqueous pharmaceutical formulation needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc in the aqueous pharmaceutical formulation, because the concentration of zinc of such formulations was known to range from about 0.5 µg/ml to about 370 µg/ml (i.e.,0.0005 mg/ml to 0.370 mg/ml), and an ordinary skilled artisan would have been able to utilize the combined teachings of Brunner-Schwarz et al. and Van Antwerp et al. to modify the concentration of zinc in the aqueous pharmaceutical formulation with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.  
Alternatively, the MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed the concentration of zinc in the aqueous pharmaceutical formulation would 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

Claims 1, 8 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunner-Schwarz et al. U.S. Publication No. 2009/0082255 A1 published on March 26, 2009 (cited in the Action mailed on 2/5/15), in view of Van Antwerp et al. U.S. Patent No. 6,852,694 B2 issued on February 8, 2005 (cited in the Action mailed on 2/5/15), and Warne et al. US Publication No. 2008/0064856 A1 published on March 13, 2008 (cited in the Action mailed on 3/31/16), alone or as evidenced by, Chi EY, available online at https://www.aaps.org/uploadedFiles/Content/Sections_and_Groups/Sections/Formulation_Design_And_Development_Section/FDDTechCornerMay2012.pdf , 9 pages (2012) (cited in the Action mailed on 3/31/16), as applied to claim 1 above, and further in view of Campbell, et al., Clin. Therapeutics 23:1938-1957 (2001) (cited in the Action mailed on 2/5/15), as applied to claims 8 and 15-18 herewith.  

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Please see discussion of Brunner-Schwarz et al., Van Antwerp et al., Warne et al., and Chi above.  Additionally, the motivation/rationale with respect to the concentration of zinc in the aqueous pharmaceutical formulation discussed above is hereby incorporated for claim 8. 
For claims 8, and 15-18, Brunner-Schwarz et al. teaches a pharmaceutical formulation comprising an insulin analog such as insulin glargine, at least one surfactant, at least one preservative such as phenols or cresol, water, at least one isotonicizing agent such as glycerol, and zinc.  Moreover, Brunner-Schwarz et al. teaches that glycerol, dextrose, lactose, sorbitol, and mannitol are customarily present in the pharmaceutical preparation in a concentration of 100-250 mM (See Brunner-Schwarz specification, paragraph [0022], [0026]).  

Campbell et al. teaches that the commercial formulation of insulin glargine is dissolved in a clear aqueous fluid and is available in a concentration of 100 U/ml (U 100) (See Campbell article, pg. 1941, col. 2, 1st full paragraph).  Each milliliter of insulin glargine also contains 30 µg (i.e., 0.03) of zinc, 2.7 mg of m-cresol, 20 mg glycerol 85%, and water for injection at a pH of 4.0 (See Campbell article, pg. 1941, col. 2, 1st full paragraph to 2nd full paragraph).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
	Brunner-Schwarz et al. does not expressly teach the concentrations of glycerol and m-cresol in the aqueous pharmaceutical formulation as recited in claims 8 and 15-18.  However, these deficiencies are cured by the combined teachings of Van Antwerp et al. and Campbell et al.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the concentration of zinc is 0.001 to 0.2 mg/ml, the concentration of a preservative is 0.1 to 5.0 mg/m where the preservative is m-cresol at a concentration of 1 to 3 mg/ml or 2 mg/ml, and the concentration of an isotonicity agent is 5.0 to 100 mg/ml where the isotonicity agent is glycerol at a concentration of 20 to 30 mg/ml or 25 mg/ml as recited in claims 8 and 15-18, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Brunner-Schwarz et al. and utilize an aqueous pharmaceutical formulation comprising an insulin analog such as insulin glargine, methionine as a stabilizer in lieu of a surfactant as a stabilizer, zinc at a concentration of 0.01 or 0.03 or 0.08 mg/ml, m-cresol at a concentration of 1 to 3 mg/ml or 2 mg/ml, and glycerol at a concentration of 20 to 30 mg/ml or 25 mg/ml, wherein the formulation has a pH 
An ordinary skilled artisan would have been motivated to follow Brunner-Schwarz’s’ teachings as modified by Van Antwerp et al. and Campbell et al. because insulin glargine formulations were known to contain an insulin analog such as insulin glargine, 30 µg (i.e., 0.03) of zinc, 2.7 mg of m-cresol, 20 mg glycerol 85%, and water for injection.  Therefore, utilizing an aqueous pharmaceutical formulation comprising an insulin analog such as insulin glargine, methionine as a stabilizer in lieu of a surfactant as a stabilizer, zinc at a concentration of 0.01 or 0.03 or 0.08 mg/ml, m-cresol at a concentration of 1 to 3 mg/ml or 2 mg/ml, and glycerol at a concentration of 20 to 30 mg/ml or 25 mg/ml would support the improved stability of an insulin analog such as insulin glargine in the formulation.  Alternatively, an ordinary skilled artisan would be motivated to utilize the concentrations of glycerol and m-cresol as taught by Campbell et al. with a reasonable expectation of success because the concentrations utilized by Campbell et al. constitute the use of known technique to improve similar devices (methods, or products) in the same way pursuant to KSR.
Additionally and/or alternatively, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the concentrations of zinc, m-cresol, and glycerol in the aqueous pharmaceutical formulation.  It is noted that Brunner-Schwarz et al. teaches that a 
Additionally and/or Alternatively, the MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed the concentration of zinc in the aqueous pharmaceutical formulation would have been obvious to one of ordinary skill in the art since the claimed concentration of zinc (i.e., 0.001 to 0.2 mg/ml) overlaps with the prior art concentration of zinc (i.e., about 0.5 µg/ml to about 370 µg/ml (i.e., 0.0005 mg/ml to 0.370 mg/ml)).  Plus, the claimed concentration of m-cresol in the aqueous pharmaceutical formulation would have been obvious to one of ordinary skill in the art since the claimed concentration of m-cresol (i.e., 1 to 3 mg/ml) overlaps with the prior art concentration of m-cresol (i.e., 2.7 mg/ml).  Moreover, the claimed concentration of glycerol in the aqueous pharmaceutical formulation would have been obvious to one of ordinary skill in the art since the claimed concentration of glycerol (i.e., 20 to 30 mg/ml) overlaps with the prior art concentration of glycerol (i.e., 20 mg/ml).  
Additionally and/or alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed concentrations of glycerol (i.e., 25 mg/ml) and m-cresol (i.e., 2 mg/ml) would have been suggested to one skilled in the art.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

Applicants’ Arguments
Applicants contend that the claimed invention is nonobvious because (1) an ordinary skilled artisan would not have had a reasonable expectation of success to achieve the claimed aqueous pharmaceutical formulations in view of the combination of references because the Warne and Van Antwerp references do not identify the advantages of using methionine as an antioxidant over glutathione and ascorbic acid nor teach any experimental data demonstrating the anti-oxidative effects of any anti–oxidants as was unexpectedly found by Applicants as demonstrated in Example 2 (See Applicant's Response received on 8/9/21, pgs. 7-8); and (2) the Van Antwerp reference discusses methionine as an antioxidant stabilizer for proteins that contain methionine residues, but the claimed insulin does not contain any methionine residues, and thus, the antioxidative effect attributable to methionine cannot be expected to occur in an aqueous pharmaceutical composition comprising insulin glargine (See Applicant's Response received on 8/9/21, pg. 8).

Response to Arguments
Applicant's arguments filed 8/9/21 with  respect to claims 1, 8-10, 14-18, 27-28, and 32-35 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.  Please note that the Response to Arguments provided in the Action mailed on 9/20/17, 4/16/18, 4/11/19, 10/22/19, 9/10/20, and 5/7/21 are incorporated below. 
In response to Applicant's first argument, i.e., an ordinary skilled artisan would not have had a reasonable expectation of success to achieve the claimed aqueous pharmaceutical formulations in view of the combination of references because the Warne and Van Antwerp references do not identify the advantages of using methionine as an antioxidant over glutathione and ascorbic acid nor teach any experimental data demonstrating the antioxidative effects of any antioxidants as was unexpectedly found by Applicants as demonstrated in Example 2, it is found unpersuasive.  MPEP 2145(II) states that the “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is acknowledged that the Warne and Van Antwerp references do not examine the antioxidative effects of glutathione, ascorbic acid, and methionine, and does not discuss or identify that methionine precluded discoloration and enhanced stability after one month of storage at 5ºC of an insulin formulation when compared to glutathione and/or ascorbic acid.  However, Warne expressly demonstrates in examples 1-8 that the inclusion of methionine enhanced the stability of protein formulations by reducing protein aggregation of each of five different proteins and reduced aggregation based on different factors such as temperature, storage, and/or shear stress.  For example, in Example 2 of Warne, the addition of methionine to the protein formulation decreased % HMW levels (See Warne specification, paragraph [0101]).  In Example 3, Warne found that the protein formulation when stored at 25ºC for 1 to 36 months resulted in reduced HMW levels when methionine was added (See Warne specification, paragraph [0105]; Figure 3b).  As such, Warne demonstrates that methionine reduced protein aggregation in a protein formulation for long-term storage (See Warne specification, paragraph [0106]).  Moreover, Warne expressly teaches that adding methionine to a protein formulation increases the shelf life of the protein formulation compared with a formulation lacking methionine (See Warne specification, paragraph [0009], [0039]).  Therefore, although Warne and Van Antwerp do not compare the effects of methionine, glutathione, and ascorbic acid on stability and/or storage of insulin formulations, given the enhanced stability of protein formulations by reduced protein aggregation due to the presence of methionine demonstrated by Warne, the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, which cannot be the basis for patentability when the differences would otherwise be obvious.  
In response to Applicant’s second argument, i.e., the Van Antwerp reference discusses methionine as an antioxidant stabilizer for proteins that contain methionine residues, but the claimed insulin does not contain any methionine residues, and thus, the antioxidative effect attributable to methionine cannot be expected to occur in an aqueous pharmaceutical composition comprising insulin glargine, it is found unpersuasive.  It is noted that the Van Antwerp reference is utilized to exemplify that an insulin formulation can contain methionine.  Although, Van Antwerp teaches that methionine is added to formulations in order to reduce oxidation of methionine residues, the reference does not teach or suggest that adding methionine to protein formulations where the protein does not contain methionine 
Regarding Applicants’ argument that the Warne and Van Antwerp references fail to provide any experimental data demonstrating the antioxidative effects of any antioxidants, it is found unpersuasive.  Pursuant to MPEP 2121(I), when the reference relied on expressly anticipates or makes obvious all the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Moreover, MPEP 2121(III) states that a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  MPEP 716.07 states that since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  Therefore, the fact that the Warne and Van Antwerp references do not provide the same experimental data as in the instant specification does not per se imply that an ordinary skilled artisan would lack the requisite reasonable expectation of success to substitute methionine as the surfactant in Brunner-Schwarz.  	
As stated in the previous Actions, pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Brunner–Schwarz expressly teaches: 

    PNG
    media_image1.png
    124
    615
    media_image1.png
    Greyscale

(See Brunner–Schwarz specification, paragraph [0018]).  Additionally, Brunner–Schwarz expressly demonstrates in Example 1, the improved stabilizing effect (i.e., number of vials with particle formation of insulin glargine alone versus when polysorbate 20 is added) on insulin glargine storage for 3 or 6 months at 5, 25, or 37ºC when polysorbate 20 is added as a surfactant (See Brunner–Schwarz specification, paragraphs [0037]–[0046]).  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would have the requisite expectation of success in achieving the claimed aqueous pharmaceutical formulation by combining the cited references because surfactants and methionine share a common property, i.e., reducing protein aggregation.  
	Accordingly, the rejections of claims 1, 8-10, 14-18, 27-28, and 32-25 as being unpatentable under 35 USC 103(a) are maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10, 14-18, 27-28, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-14, 17-18, 28-30, 36, 38, 41-42, 45-46, and 56 of U.S. Patent No. 7,205,277 B2 (Boderke) (cited in the Action mailed on 2/5/15) in view of Van Antwerp et al. U.S. Patent No. 6,852,694 B2 issued on February 8, 2005 (cited in the Action mailed on 2/5/15), and Warne et al. US Publication No. 2008/0064856 A1 published on March 13, 2008 (cited in the Action mailed on 3/31/16), alone or as evidenced by, Chi EY, available online at https://www.aaps.org/uploadedFiles/Content/Sections_and_Groups/Sections/Formulation_Design_And_Development_Section/FDDTechCornerMay2012.pdf , 9 pages (2012) (cited in the Action mailed on 3/31/16), and Campbell, et al., Clin. Therapeutics 23:1938-1957 (2001) (cited in the Action mailed on 2/5/15).  
Boderke claims an aqueous liquid formulation comprising: at least one insulin, at least one surfactant, optionally at least one preservative; and optionally at least one of an isotonicizing agent, a buffer, and an excipient where the formulation is stable and free from or contains less than 0.2% by weight of zinc based on insulin content of the formulation or less than a 2:6 ratio of zinc to insulin. (See claims 1 and 29)  Moreover, the insulin in the formulation can be an insulin analog thereby encompassing Lys(B3), Glu(B29) human insulin (See claims 27 and 56).  Further, the preservative of the formulation can be cresol or chlorocresol (See claims 13 and 41), and the isotonicizing agent of the formulation can be glycerol. (See claims 14 and 42).  The use of cresol as a preservative is not patently distinct from the use of m-cresol.   
Furthermore, Boderke claims a formulation free from or containing less than 0.2% by weight of zinc based on the insulin content of the formulation or less than a 2:6 ratio of zinc to insulin. (See claims 1 and 29).  Turning to the specification for an example, for insulin preparations containing 100 units/ml, this means a concentration of less than 13 µg/ml of zinc ions (0.2 µmol/ml) and less than 6.5 µg/ml of zinc ions in the pharmaceutical preparation, based on an insulin concentration of 100 units/ml.  (See Specification col. 5, lines 1-6).  Therefore, this equates to less than 0.013 mg/ml or 0.0065 mg/ml of zinc ions. Additionally, Boderke claims the concentration of an insulin analog in the formulation is of the range from 60-6000 nmol/ml or in the range of 240-3000 nmol/ml. (See claims 17-18 and 45-46).  
However, Boderke does not claim that the aqueous formulation comprises methionine as an antioxidative stabilizer or the concentrations of zinc, m-cresol, or glycerol. Please see discussion of Van Antwerp, et al., Warne et al., Chi, and Campbell et al. along with the motivation for combining the references. Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of .

Claims 1, 8-10, 14-18, 27-28, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,029,011 B2 (Hagendorf et al). Please note that this rejection has been updated in light of Applicants’ amendments; namely, the cancellation of new claim 63.  Although the claims at issue are not identical, they are not patentably distinct from each other because Hagendorf et al. claims:
1.	An aqueous liquid composition comprising the following constituents per 1 ml of the composition: 
(a) about 0.025 mg to about 0.1 mg desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof; 
(b) about 3.64 mg insulin glargine or a pharmacologically tolerable salt thereof: 
(c) about 3.0 mg methionine;
(d) water is present in a quantity sufficient for the volume of the composition to total about 1 ml;
(e) about 2.7 mg m-cresol;
(f) about 20.0 mg 85% glycerol; and
(g) about 0.06 mg zinc chloride,
wherein the composition has a pH in the range from 3.5 to 4.5, and wherein the composition comprises no buffer substances.

(See Hagendorf claim 1).  Hagendorf et al. also claims where the composition has a pH of 4.5 (See Hagendorf claim 7), is suitable for parenteral administration (See Hagendorf claim 4), and is pharmacologically tolerable (See Hagendorf claim 9). Hagendorf et al. also claims that the composition exhibits particular chemical or physical integrity (See Hagendorf claims 2-3, 5-6, and 8).  As such, the ‘011 claimed invention satisfies the claim limitations as recited in instant claims 1, 8-10, 15, 17, 27-28, and 35. 
Regarding claims 14, 16, and 18, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘011 specification teaches that “approximately” means that the constituents can be present, for example, within the ranges of +/- 10, +/- 20, or +/- 30 around the specified values in the compositions (See ‘011 specification, col. 15, lines 25-29) thereby corresponding to where “about 2.7 mg m-cresol” encompasses 1.89 to 3.51 mg m-cresol, and “about 20.0 mg 85% glycerol” encompasses 14 to 26 mg 85% glycerol.  The ‘011 specification also teaches that the compositions contain 60-6000 nmol.ml, preferably 240-3000 nmol/ml of insulin where a concentration of 240-3000 nmol.ml corresponds approximately to a concentration of 1.4-35 mg/ml depending on the insulin used (See ‘011 specification, col. 11, lines 26-31), and thus, the amount of insulin glargine of 3.64 mg/ml falls within the range of 240-3000 nmol/ml.  As such, the ‘011 claimed invention satisfies the claim limitations as recited in instant claims 14, 16 and 18.
Regarding claims 32-33, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  
Regarding claim 34, it is noted that the zinc chloride concentration range claimed in ‘011 ranges from 0.042 to 0.078 mg/ml.  The concentration of zinc chloride in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc chloride in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc chloride for treating diabetes, because an ordinary skilled artisan would have been able to utilize the claimed invention of Hagendorf et al. to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of zinc chloride in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  Thus, the ‘011 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1, 8-10, 14-18, 27-28, and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/666,000 (Hagendorf et al. (I) U.S. Publication No. 2020/0188516 A1).  Please note that this rejection has been updated in light of Applicants’ amendments; namely, the cancellation of new claim 63.  Although the claims at issue are not identical, they are not patentably distinct from each other because Hagendorf et al. (I) claims: 
1.	An aqueous liquid composition consisting essentially of the following constituents: 
(a) desPro36exendin-4(1-39)-Lys6-NH2; 
(b) insulin glargine; 
(c) zinc;
(d) m-cresol;

(f) glycerol; and
(g) water.

(See Hagendorf (I) claim 1).  Hagendorf et al. (I) also claims where the composition further comprises hydrochloric acid and sodium hydroxide as needed to achieve a pH of 3.5-4.5 (See Hagendorf (I) claim 2) or of about 4.5 (Hagendorf (I) claim 3).  As such, the ‘000 claimed invention satisfies the claim limitations as recited in instant claims 1 and 9-10. 
Regarding claims 8, 14-18, 27-28, and 35, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘011 specification teaches that preferred compositions comprise: (a) AVE0010 in an amount ranging from about 0.025 to 0.1 mg, (b) insulin glargine in an amount of about 3.64 mg, (c) zinc chloride in an amount of about 0.06 mg, (d) 85% glycerol in an amount of about 20.0 mg, (e) L-methionine in an amount of about 3.0 mg, (g) NaOH q.s. pH 4.5, (h) HCl, 36% q.s. pH 4.5, and (i) water, ad 1 ml (See ‘000 specification, paragraphs [0159]-[0162]); that “approximately” means that the constituents can be present, for example, within the ranges of +/- 10, +/- 20, or +/- 30 around the specified values in the compositions (See ‘000 specification, paragraph [0164]) thereby corresponding to where “about 2.7 mg m-cresol” encompasses 1.89 to 3.51 mg m-cresol, and “about 20.0 
Regarding claims 32-33, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the instantly claimed concentrations of zinc chloride (i.e., 0.08 and 0.03 mg/ml) would have been suggested to one skilled in the art since the concentration range in ‘000 ranges from 0.042 to 0.078 mg zinc chloride (i.e., “about 0.06 mg zinc chloride”).
Regarding claim 34, it is noted that the zinc chloride concentration range in ‘000 ranges from 0.042 to 0.078 mg/ml.  The concentration of zinc chloride in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc chloride in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc chloride for treating diabetes, because an ordinary skilled artisan would have been able to utilize the teachings of Hagendorf et al. (I) to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of zinc chloride in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8-10, 14-18, 27-28, and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/921,422 (Brunner–Schwarz et al. (I) U.S. Publication No. 2021/0038514 A1).  Please note that this rejection has been updated in light of Applicants’ amendments; namely, the cancellation of new claim 63.  Although the claims at issue are not identical, they are not patentably distinct from each other because Brunner–Schwarz et al. (I) claims: 
1.	An aqueous liquid composition consisting essentially of the following constituents: 
(a) desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof at a concentration of about 0.025 mg/ml to about 0.1 mg/ml; 
(b) insulin glargine or a pharmacologically tolerable salt thereof at a concentration of about 3.64 mg/ml; 
(c) L–methionine;
(d) m-cresol;
(e) 85% glycerol;
(f) zinc chloride; and
(g) water in a quantity sufficient for the volume of the composition to total about 1 ml.

2.	The aqueous liquid composition of claim 1, wherein the composition consists essentially of:
	(c) about 3 mg L–methionine;
	(d) about 2.7 mg m–cresol;
	(e) about 20 mg 85% glycerol; and 
	(f)  about 0.06 mg zinc chloride.

(See Brunner–Schwarz claims 1–2).  Note that a concentration of 240-3000 nmol/ml corresponds approximately to a concentration of 1.4-35 mg/ml depending on the insulin used, and thus, the amount of insulin glargine of 3.64 mg/ml falls within the range of 240-3000 nmol/ml.  Brunner–Schwarz (I) also claims where the composition further comprises hydrochloric acid and sodium hydroxide as needed to achieve a pH of 3.5-4.5 (See Brunner–Schwarz (I) claim 3).  As such, the ‘422 claimed invention satisfies the claim limitations as recited in instant claims 1, 8–10, 14–15, 17, 27–28, and 35. 
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘422 specification teaches that “approximately” means that the constituents can be present, for example, within the ranges of +/- 10, +/- 20, or +/- 30% around the specified values in the compositions (See ‘422 specification, pg. 13, lines 17–19) thereby corresponding to where “about 2.7 mg m-cresol” encompasses 1.89 to 3.51 mg m-cresol, and “about 20.0 mg 85% glycerol” encompasses 14 to 26 mg 85% glycerol.  As such, the ‘422 claimed invention satisfies the claim limitations as recited in instant claims 16 and 18.
Regarding claims 32-33, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the instantly claimed concentrations of zinc chloride (i.e., 0.08 and 0.03 mg/ml) would have 
Regarding claim 34, it is noted that the zinc chloride concentration range in ‘422 ranges from 0.042 to 0.078 mg/ml.  The concentration of zinc chloride in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc chloride in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of zinc chloride for treating diabetes, because an ordinary skilled artisan would have been able to utilize the teachings of Brunner–Schwarz (I) to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of zinc chloride in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  Thus, the ‘422 claimed invention is not patentably distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Regarding the double patenting rejections, Applicants respectfully request that the present double-patenting objections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 8/9/21, pg. 4-6).

Response to Arguments
	Applicant’s request to hold these present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                          
/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654